Citation Nr: 0610057	
Decision Date: 04/06/06    Archive Date: 04/13/06

DOCKET NO.  01-07 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disorder, 
based on a reopened claim therefor.  


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from March 1955 to March 
1959.  

By its decision of January 7, 2004, the Board of Veterans' 
Appeals (Board) denied entitlement of the veteran to service 
connection for a low back disorder, based on a reopened claim 
therefor.  An appeal followed to the United States Court of 
Appeals for Veterans Claims (Court), and the parties to the 
appeal thereafter jointly moved the Court to vacate the 
Board's January 2004 decision and remand the matter for 
further action.  By its order, dated in August 2005, the 
Court granted the parties' motion.  The case has since been 
returned to the Board for further review.  

Included in the record is February 2006 correspondence from 
the veteran's attorney to the Board, wherein argument is 
offered in support of the benefit sought by the veteran on 
appeal.  Attached thereto is an undated medical report from 
A. Ali, M.D., along with a written waiver for its initial 
consideration by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.  

This appeal is REMANDED to the RO via the VA's Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


REMAND

The basis for the parties' joint remand lies in the Board's 
failure to obtain an adequate medical examination.  In this 
regard, the parties concluded that the VA medical examination 
in May 2003 was inadequate, based on the examiner's failure 
to offer an opinion as to whether the veteran's back disorder 
was the result of his service and that the Board erred in 
characterizing such opinion as adequate and in its reliance 
thereon.  The remedy, as set forth by the parties to the 
appeal before the Court, was to afford the veteran a 
comprehensive medical examination, with detailed findings and 
a professional opinion as to the etiology of the veteran's 
low back disorder.  Remand is thus required to effectuate the 
Court's directive. 

In addition, it is noted that, following entry of the Board's 
decision in January 2004, denying the veteran's claim for 
service connection for a low back disorder, a reopened claim 
for the same benefit was developed and adjudicated by the RO 
based on evidence received from VA and non-VA sources.  The 
Court's vacatur of the Board's earlier decision vitiates any 
finality associated with the RO's adjudication in July 2005 
of that claim to reopen; that notwithstanding, the evidence 
received into the record in connection with the claim to 
reopen has not to date been considered by the RO in 
connection with the veteran's pending claim of February 2000.  
Consideration of such evidence by the RO on remand is 
necessary.  

Accordingly, this case is REMANDED for the following actions:

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5100, 5103 (West 2002) and 38 
C.F.R. § 3.159 (2005), the veteran must 
be notified what additional information 
and evidence are needed to substantiate 
his reopened claim of entitlement to 
service connection for a low back 
disorder, as well as notice to him of the 
five elements of a service connection 
claim set forth in Dingess/Hartman v. 
Nicholson, Nos. 01-1917, 02-1506 (U.S. 
Vet. App. Mar. 3, 2006).  The veteran 
must also be notified of what portion of 
that evidence VA will secure, and what 
portion he himself must submit.  He must 
also be advised to submit all pertinent 
evidence not already on file that is held 
in his possession.  If requested, VA will 
assist him in obtaining updated records 
of treatment from private medical 
professionals, or other evidence, 
provided that he provides sufficient, 
identifying information and written 
authorization.

2.  All records of VA medical treatment 
not already on file which were compiled 
at VA facilities and which pertain to the 
veteran's low back disorder must be 
obtained for inclusion in his claims 
folder.  

3.  After obtaining authorization from 
the veteran or his attorney, contact must 
be made in writing with A. Ali, M.D., 541 
Elkins Avenue, Elkins Park, Pennsylvania 
19027, in order to determine whether Dr. 
Ali in providing a recent opinion 
actually examined the veteran and what 
medical records of the veteran were 
considered in offering that opinion; and 
M. Yunus, M.D., P.O Box 6, 404 E. Highway 
90, Bonifay, Florida 32425, and request 
clarification of Dr. Yunus' July 2002 
opinion, specifically inquiring whether 
service medical records of the veteran 
and/or those medical records compiled 
during postservice years were reviewed 
prior to offering the aforementioned 
opinion.  In addition, all records 
pertaining to the veteran which were 
compiled during the course of any 
evaluation or treatment afforded him by 
Doctors Ali or Yunus and which are not 
already on file must be obtained for 
inclusion in the veteran's claims folder.  

4.  Thereafter, the veteran must be 
afforded a VA medical examination by an 
orthopedist for the purpose of 
ascertaining the nature and etiology of 
his claimed low back disorder.  The 
claims folder in its entirety must be 
made available to and reviewed by the 
examiner for use in the study of this 
case.  Such examination is to include a 
detailed review of the veteran's history 
and current complaints, as well as a 
comprehensive clinical evaluation and any 
and all indicated diagnostic testing, 
including X-rays, deemed necessary by the 
examiner.  All pertinent diagnoses must 
be set forth.  

The examiner is asked to provide a 
professional opinion and supporting 
rationale as to the following:  

(a)  Is it at least as likely 
as not that any currently 
existing low back disorder of 
the veteran had its onset 
during his period of active 
duty from March 1955 to March 
1959 or is otherwise related to 
any event occurring in service, 
including the claimed inservice 
injury?  In responding, the 
examiner is asked to explain 
whether his/her opinion differs 
from those previously set forth 
in the record by Doctors Ali 
and Yunus, and, if so, why? 

(b)  If arthritis of the low 
back is currently shown, is it 
at least as likely as not that 
any such disorder was initially 
manifested during the one-year 
period immediately following 
the veteran's March 1959 
service discharge?  If so, how 
and to what degree?

Use by the examiner of the "at 
least as likely as not" 
language in responding is 
required.  

5.  Lastly, the veteran's reopened claim 
of entitlement to service connection for 
a low back disorder must be readjudicated 
on the basis of all of the evidence of 
record, including that submitted in 
connection with reopened claim 
adjudicated by the RO in July 2005, and 
all governing legal authority.  If the 
benefit sought on appeal remains denied, 
the veteran and his attorney must be 
provided with a supplemental statement of 
the case, which must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet.App. 369 (1999).  
The purpose of this remand is to obtain additional 
evidentiary development and to preserve the veteran's due 
process rights.  No inference should be drawn as to the 
outcome of this matter by the actions herein requested.  



_________________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 


